 Case 2:16-cv-00957 Document 123 Filed 03/26/19 Page 1 of 8 PageID #: 1875



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

CHRISTINE BLANDA,

          Plaintiff,

v.                                     Civil Action No. 2:16-cv-00957

MARTIN & SEIBERT, L.C.; WALTER M.
JONES, III, Esq.; GEOFFREY A.
HADDAD, Esq.; MICHAEL M.
STEVENS, Esq.; E. KAY FULLER, Esq.;
SUSAN R. SNOWDEN, Esq.; and NIKKI
MOORE GRESS, individually,

          Defendants.


                        ORDER OF CERTIFICATION


          The court has informed the parties of its intention to

certify the central question in this case to the Supreme Court

of Appeals of West Virginia pursuant to the West Virginia

Uniform Certification of Questions of Law Act, W. Va. Code § 51-

1A-1, et seq., and has directed the parties to submit proposed

certified questions.    The parties have done so.



                          I. Question of Law



          After review of the questions proposed by the parties,

the court adopts their substance, which is virtually the same by

all parties.   The court hereby certifies to the Supreme Court of
 Case 2:16-cv-00957 Document 123 Filed 03/26/19 Page 2 of 8 PageID #: 1876



Appeals of West Virginia the following question of law pursuant

to West Virginia Code § 51-1A-6(a)(1):

    Does West Virginia Code § 61-3-24 constitute a
    substantial public policy of the State of West
    Virginia that would support a cause of action for
    wrongful discharge in violation of public policy
    pursuant to Harless v. First National Bank, 162 W. Va.
    116 (1978), and its progeny?

This court “acknowledge[s] that the receiving court may

reformulate the question.”      West Virginia Code § 51-1A-6(a)(3).



                      II. Statement of the Case



            The parties do not accompany the question certified

with a statement of facts.      Pursuant to West Virginia Code § 51-

1A-6(a)(2), the court recounts the following brief statement of

the case from pending motions for summary judgment that contain

“[t]he facts relevant to the question, showing fully the nature

of the controversy out of which the question arose.”           See also §

51-1A-6(b) (“If the parties cannot agree upon a statement of

facts, then the certifying court shall determine the relevant

facts and shall state them as a part of its certification

order.”).


            Plaintiff Christine Blanda began working for the

defendant law firm Martin & Seibert, L.C. (“Martin & Seibert”),

on May 25, 2005, as an accounts receivable clerk.          Her duties


                                    2
 Case 2:16-cv-00957 Document 123 Filed 03/26/19 Page 3 of 8 PageID #: 1877



expanded over time, and by 2014 she was performing

administrative tasks such as billing clients for the hours

worked by the firm’s employees and attorneys.         Blanda claims

that she noticed irregularities in Martin & Seibert’s billing

practices that involved, inter alia, billing clients for

paralegal and secretary services at the attorney’s hourly rate.

She decided in 2013 that the firm was engaged in criminal

activity involving billing practices that were illegal.           In 2013

and 2014, she persistently voiced to various employees,

attorneys, and shareholders of the firm, including defendants

Walter M. Jones, Geoffrey A. Haddad, Michael M. Stevens and

Nikki Moore Gress, as well as Carole Rice, Patty LaMonica, and

Lisa Dutko, her concerns about the irregularities and allegedly

criminal activity.


          Martin & Seibert never took formal disciplinary action

against Blanda for her complaints and she did not threaten to

report to an outside law enforcement agency or elsewhere.            But

Blanda characterizes Martin & Seibert’s actions as evincing

intent to terminate her employment in retaliation.          First, in

early 2014, Blanda was instructed to begin cross-training with

another employee, Dutko, on how to do each other’s job, but

Blanda claims that it amounted to her training Dutko with no

reciprocation.   Second, later in 2014, Blanda alleges that the


                                    3
 Case 2:16-cv-00957 Document 123 Filed 03/26/19 Page 4 of 8 PageID #: 1878



firm’s policy encouraging employees to discuss with their

supervisor any concerns was taken away from her when Gress told

her that she could no longer express her concerns about Martin &

Seibert’s billing practices.      Third, on December 4, 2014, Blanda

was issued a formal warning notice pertaining to her job

performance after having met with Jones, Stevens, and Gress;

Blanda asserts the claims in the notice were false.           And fourth,

on January 23, 2015, Blanda noticed that Martin & Seibert had

posted her job for hiring.


          Immediately upon noticing the job posting, Blanda

called Lisa Green, an attorney for Martin & Seibert.           Green was

previously aware of alleged irregularities in the firm’s billing

practices and became concerned that Martin & Seibert may have

been setting up Blanda to take the blame for any illegalities.

Green independently confirmed her suspicions, then immediately

called an attorney, Michael Callaghan, for advice on reporting

to the West Virginia State Bar and the Federal Bureau of

Investigation (“FBI”).     Green claims that Callaghan called the

FBI that day.   Green also then directed Blanda to call Callaghan

for advice.


          Blanda called Callaghan and came away with the

impression that Green and Callaghan at least suggested that

Blanda should gather evidence to protect herself.          Green denies

                                    4
 Case 2:16-cv-00957 Document 123 Filed 03/26/19 Page 5 of 8 PageID #: 1879



such instruction.    On January 26, 2015, Blanda emailed to her

personal account 227 attachments containing raw billable hour

data from Martin & Seibert’s timekeeping files.          The firm’s

monitoring system detected the emails, and the firm fired Blanda

that day for allegedly violating the firm’s employee handbook

policy prohibiting the disclosure of confidential information,

including compensation data, and subjecting violators to

termination.     Blanda also took paper files from the firm after

she was fired.    Eventually, the FBI executed a search warrant on

Martin & Seibert based at least in part on the evidence provided

by Blanda after her discharge, as a result of which the

defendant law firm has disbanded.       Later, when applying for

unemployment benefits, Blanda stated that she was fired for

emailing timesheets to herself in violation of firm policy, and

she stated the same during deposition.


          Blanda rested her primary cause of action under the

federal Dodd-Frank Act’s whistleblower protections.           See 15

U.S.C. § 78-u-6 (2017).     But that cause of action was eliminated

after the Supreme Court of the United States issued its decision

in Digital Realty Trust, Inc. v. Somers, wherein it is held that

Dodd-Frank Act whistleblower protections apply only to those who

report a violation of the federal securities laws to the

Securities and Exchange Commission, which was not done in this


                                    5
 Case 2:16-cv-00957 Document 123 Filed 03/26/19 Page 6 of 8 PageID #: 1880



case.   138 S. Ct. 767, 772-73 (2018).       Now, Blanda’s only

apparent source of recourse, if one exists, is a common-law

retaliatory discharge theory pursuant to Harless and its

progeny.


           The Supreme Court of Appeals has stated that, “to

sustain a Harless action, an employee [1] must identify a

substantial public policy [2] which is specifically implicated

by the conduct which gave rise to the discharge and [3] that his

or her discharge was motivated by a desire to thwart such

policy.”   Taylor v. W. Va. Dep’t of Health & Human Res., 237 W.

Va. 549, 566 (2016) (emphasis omitted) (citing Frohnapfel v.

ArcelorMittal USA LLC, 235 W. Va. 165, 170 (2015); Swears v.

R.M. Roach & Sons, Inc., 225 W. Va. 699, 705 (2010) (per

curiam); and Birthisel v. Tri-Cities Health Servs. Corp., 188 W.

Va. 371, 377-78 (1992)).     Blanda argues that a substantial

public policy is embodied in West Virginia Code § 61-3-24.            The

defendants counter that the decision of the Supreme Court of

Appeals in Swears has already decided this issue and foreclosed

Blanda’s theory.


           An authoritative determination respecting the question

in this case will aid employers, discharged employees, and

courts in identifying situations where Harless provides an

alternative means of recourse when the Dodd-Frank Act’s

                                    6
 Case 2:16-cv-00957 Document 123 Filed 03/26/19 Page 7 of 8 PageID #: 1881



whistleblower protections are unavailable.         Accordingly, the

court finds that certification is appropriate here.



                        III. Counsel of Record



          Pursuant to West Virginia Code § 51-1A-6(a)(4), the

court provides “[t]he names and addresses of counsel of record.”

There are no unrepresented parties.


Plaintiff:                              Defendants:

Richard Neely                           Richard M. Wallace
Michael Callaghan                       LITTLER MENDELSON
Joshua R. Martin                        Suite 200
NEELY & CALLAGHAN                       1085 Van Voorhis Road
159 Summers Street                      Morgantown, WV 26505
Charleston, WV 25301-2134
                                        David A. Jividen
                                        JIVIDEN LAW OFFICES
                                        729 North Main Street
                                        Wheeling, WV 26003

                                        Jeffrey Todd Bergstrom
                                        LITTLER MENDELSON
                                        Suite 1010
                                        707 Virginia Street, East
                                        Charleston, WV 25301




                                    7
 Case 2:16-cv-00957 Document 123 Filed 03/26/19 Page 8 of 8 PageID #: 1882



                             IV. Conclusion


           Based on the foregoing discussion, it is ORDERED as

follows:


    1. That the question stated above be certified to the
       Supreme Court of Appeals of West Virginia for the
       Supreme Court’s consideration;

    2. That the Clerk forward to the Supreme Court of
       Appeals under the official seal of this court, a
       copy of this order, which constitutes the Order of
       Certification, together with the original or copies
       of the record before this court to the extent
       requested by the Supreme Court of Appeals;

    3. That the Clerk fulfill any request for all or part
       of the record simply upon notification from the
       Clerk of the Supreme Court of Appeals; and

    4. That this action be, and it hereby is, stayed and
       the Clerk is directed to place the case on the
       inactive docket pending an answer to the certified
       question contained herein.


           The Clerk is directed to transmit a copy of this Order

of Certification as aforesaid and to counsel of record.


                                        ENTER: March 26, 2019




                                    8
